CRIST, Judge.
Morris K. Ebeling (defendant) appeals from a jury verdict of $251,925 awarded to Elizabeth and Cecil Haskell (plaintiffs) on their attorney malpractice action. We affirm in accordance with Rule 84.16(b).
Plaintiffs’ petition was in five counts, alleging defendant made fraudulent misrepresentations and fraudulently concealed material facts relating to plaintiffs’ investments, and that defendant negligently represented plaintiff as her attorney. The jury returned a verdict of $251,925 actual damages and $45,000 punitive damages. At trial, there was substantial evidence of misconduct on the part of defendant in his duties as plaintiffs’ attorney.
We believe the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.-16(b).
DOWD, P.J., and REINHARD, J., concur.